Exhibit 10.7

 

TERRITORIAL SAVINGS BANK

 

FIRST AMENDMENT TO

AMENDED AND RESTATED

EXECUTIVE DEFERRED INCENTIVE AGREEMENT

WITH VERNON HIRATA

 

WHEREAS, Territorial Savings Bank (the “Bank”) has entered into an amended and
restated executive deferred incentive agreement (the “Agreement”) with Vernon
Hirata (the “Executive”) as of January 1, 2008; and

 

WHEREAS, in connection with the Bank’s conversion from a federally chartered
stock savings bank to a Hawaii-chartered savings bank, the Bank wishes to amend
the Agreement, effective June 25, 2014, in order to reflect this charter change
and to update the definition of “change in control;” and

 

WHEREAS, pursuant to Section 10.1 of the Agreement, the Bank may amend the
Agreement at any time.

 

NOW THEREFORE, the Agreement is hereby amended as follows:

 

1.                        The introductory paragraph of the Agreement is hereby
amended to provide as follows:

 

“THIS AMENDED AND RESTATED EXECUTIVE DEFERRED INCENTIVE AGREEMENT (the
“Agreement”) is entered into as of January 1, 2008, by and between TERRITORIAL
SAVINGS BANK, a Hawaii-chartered savings bank located in Honolulu, Hawaii (the
“Bank”), and VERNON HIRATA (the “Executive”).”

 

2.                        Section 1.4(a) of the Agreement is hereby amended to
read as follows:

 

(a)   There occurs a change in control of the Bank within the meaning of the
Home Owners Loan Act of 1933, as applied to the Bank (at 12 C.F.R. Part 174) (or
any successor regulation), as if it were a federally chartered institution.

 

IN WITNESS WHEREOF, the Bank and the Executive have adopted this Amendment, on
the date set forth below.

 

 

 

 

TERRITORIAL SAVINGS BANK

 

 

 

9/24/14

 

By

/s/ Kirk Caldwell

Date

 

Its

Compensation Committee Chairman

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

9/24/14

 

/s/ Vernon Hirata

Date

 

Vernon Hirata

 

--------------------------------------------------------------------------------